Citation Nr: 0123568	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1941 to January 1945.  He also had prior service in 
the reserves.  He died in January 1995.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania-which denied her claim of service 
connection for the cause of the veteran's death.

The Board previously denied the appellant's claim in May 
1998.  She appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
1999, during the pendency of the appeal to the Court, the 
appellant's representative and VA General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of the joint motion.  The Court granted the joint 
motion for remand in December 1999 and returned the case to 
the Board.  Thereafter, to comply with the directives of the 
joint motion, the Board requested a medical opinion from an 
independent medical expert (IME).  The IME submitted the 
requested opinion in July 2000, and the Board apprised the 
appellant's representative of this in August 2000 and gave 
the appellant an opportunity to submit additional evidence or 
argument in response, which the appellant did in September 
2000 through her representative.

The Board again denied the appellant's claim in October 2000.  
She appealed the Board's decision.  During the pendency of 
the appeal, the standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at Chapter 51 of United States Code), 
Public Law 106-475.  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  The VCAA also 
modified the VA's duty to assist claimants in the development 
of their claims.  

A number of cases were pending on appeal before the Court at 
the time that the VCAA was enacted.  One such case, Holliday 
v. Principi, 14 Vet. App. 280 (2000), found that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the VCAA's enactment.  Id at 286.  The 
Court declined to apply the provisions of the VCAA in the 
first instance and remanded the case for consideration of the 
potential application of the VCAA.  Id. at 290.

As a result of the Court's holding in Holliday, the Secretary 
submitted an unopposed motion for remand of the appellant's 
case, consistent with the holding and reasoning in Holliday.  
The motion noted that whether the VA's development of the 
case met the new statutory requirements regarding notice to 
claimants of required information and evidence and the duty 
to assist claimants was an issue that must be addressed first 
by the Board.  The Court granted the unopposed motion in 
March 2001, vacated the October 2000 Board decision, and 
remanded the case for consideration of the potential 
application of the VCAA.  The case is now before the Board 
for re-adjudication in light of the March 2001 order.

The appellant and her attorney were apprised of the Court's 
action by the Board in July 2001 and offered the opportunity 
to submit additional argument and evidence in support of the 
claim.  The appellant's attorney responded that same month 
that the case should be remanded to the RO.  No additional 
argument or evidence was submitted.

It should also be pointed out that the appellant's 
representative submitted a statement and accompanying 
evidence in October 2000-arguing that the appellant is 
entitled to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318(b) (West 1991 & Supp. 
2001).  However, this claim has not yet been considered by 
the RO, and it must be prior to consideration by the Board.  
Although the representative has argued that the § 1318(b) 
claim is intertwined with the cause of death claim developed 
by the RO and therefore must be remanded to the RO, the Board 
finds no such relationship between the two claims.  While the 
grant of either claim (service connection for the cause of 
the veteran's death or entitlement under § 1318(b)) would 
result in the award of DIC benefits, there is no other 
similarity or nexus between the two.  In short, these are 
entirely separate claims based on distinctly different bases 
of entitlement.  Therefore, nothing prevents the Board from 
adjudicating the one without considering the other.  This 
§ 1318(b) claim is referred to the RO for adjudicatory 
action.

In referring this § 1318 claim the Board notes that a very 
recent decision by the United States Court of Appeals for the 
Federal Circuit directed that the Secretary stay all 
proceedings involving claims for DIC benefits under § 1318 
whose outcome is dependent on the application of 38 C.F.R. 
§ 3.22 (2000).  (As amended by 65 Fed. Reg. 3,388-3,392 
(2000)).  See National Organization of Veteran's Advocates, 
Inc., et. al. v. Secretary of Veterans Affairs, 2001 U. S. 
App. LEXIS 18519 (Fed. Cir. Aug. 16, 2001).  The Board 
expresses no opinion as to the application of this case to 
the referred claim.  Rather, the case is mentioned for the 
benefit of both the RO and the appellant.





FINDINGS OF FACT

1.  The cause of the veteran's death was a ruptured abdominal 
aortic aneurysm;  coronary artery disease was a significant 
condition contributing to his death.

2.  At the time of the veteran's death, service connection 
was in effect for an anxiety reaction, rated as 50 percent 
disabling.

3.  The abdominal aortic aneurysm and coronary artery disease 
began many years after service and neither condition was 
caused or made worse by the
service-connected anxiety disorder.

4.  The service-connected anxiety disorder did not 
substantially or materially contribute to the veteran's 
death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death Claim

The appellant and her attorney allege that the veteran's 
service-connected psychiatric disorder, while not the 
immediate cause of his death, nonetheless contributed 
substantially or materially to the cause of death because his 
anxiety neurosis exacerbated his heart disease and caused 
additional complications-which in turn led to the fatal 
rupture of the abdominal aortic aneurysm.  They assert that 
there is sufficient medical and other evidence of record 
substantiating this or at least sufficient to place the 
evidence for and against the claim in relative equipoise so 
as to warrant resolving all reasonable doubt in the 
appellant's favor.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly 
with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Records show that the veteran served on active duty 
from February 1941 to January 1945.  During service, 
following an explosion of an ammunition dump, he began to 
experience residual symptoms of the trauma, including 
persistent ringing in his ears (tinnitus), severe headaches, 
and anxiety.  Doctors in service diagnosed, among other 
conditions, a mixed psychoneurosis (hysteria and anxiety 
state), and, shortly after service, the RO granted his claim 
for service connection for the acquired psychiatric disorder.  
In March 1973, the RO assigned a 50 percent rating for his 
psychiatric disability which, according to the rating 
criteria in effect at that time, indicated he had 
"considerable" social and industrial impairment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1973).  
His psychiatric disability continued to be rated at the 50 
percent level for the remainder of his life.

Doctors at a VA medical center (VAMC) who treated the veteran for 
18 days in January 1974 diagnosed arteriosclerotic heart disease 
(ASHD), angina pectoris, and multiple premature ventricular 
contractions (PVC's) with normal sinus rhythm, class II.  During 
the next several years, there were numerous additional diagnoses 
of ASHD and associated heart disorders (manifested by 
intermittent episodes of chest pain, etc.).  A VA physician who 
examined the veteran in March 1980 indicated in the report of 
that evaluation that "possibly the chest pain [was] an anxiety 
equivalent as opposed to secondary to a heart condition."  That 
examiner diagnosed anxiety neurosis, described it as moderately 
severe, and recommended that the veteran be seen by a cardiac 
specialist to determine whether his chest pain was secondary to 
his emotions only.  There is no indication in the evidence of 
record that he subsequently was seen by a cardiac specialist to 
make that determination.

X-rays taken of the veteran's chest in October 1992 were compared 
to those previously taken in February 1990 and showed that his 
heart was not enlarged, and that there was no dilation or 
decompensation.  There were indications of mild uncoiling of his 
ascending thoracic aorta.  The diagnostic impression was that the 
cardiac silhouette was normal.

In April 1993, the veteran complained of experiencing discomfort 
in the lower right portion of his rib cage, which he said 
increased on deep inspiration.  On clinical examination, there 
were signs of minimal discomfort during palpation of the upper 
right quadrant of his abdomen.  X-rays taken of his right ribs 
later that month were unremarkable for indications of a fracture, 
other recent bone injury, or trauma to the underlying lung 
parenchyma.  The heart and mediastinal structures were found to 
be normal as well, and there was no diagnosis.

Records show that the veteran also received treatment in 
September 1994 for complaints of chest pain.  One of the 
conditions diagnosed was Chronic Obstructive Pulmonary Disease 
(COPD); other diagnoses were diabetes mellitus, trouble sleeping, 
and neurosis.

On January 12, 1995, the veteran was admitted to the Lehigh 
Valley Hospital for complaints of back and abdominal pains, 
constipation, weight loss, and a decreased appetite.  He 
indicated that he had been experiencing the symptoms for about 
two weeks.  It was noted, among other things, that he had a 
history of chronic stable angina without a previous myocardial 
infarction (heart attack), type II diabetes mellitus, COPD, 
headaches, peptic ulcer disease, and the anxiety disorder.  
Thomas Brandecker, M.D., who initially examined the veteran at 
the time of his admission, indicated that an "ultrasound of the 
aorta [would] be done to rule out an abdominal aortic aneurysm;" 
When done, it confirmed that he had one and, unfortunately, 
approximately one week later, on January [redacted], 1995, he died 
following emergency surgery to repair it after it ruptured.  The 
final diagnoses were ruptured abdominal aortic aneurysm, COPD, 
coronary artery disease (CAD), diabetes mellitus, and urinary 
retention.

According to the certificate of death, which Dr. Brandecker 
signed, the immediate cause of death was the ruptured abdominal 
aortic aneurysm (AAA) of 1-day duration.  Also listed as a 
significant condition contributing to death, but not resulting in 
the underlying immediate cause of death, was the CAD.  There was 
no mention of any other underlying or contributory causes, and an 
autopsy was not performed.

The appellant does not allege, and the evidence does not 
otherwise suggest, that the fatal aneurysm listed on the 
certificate of death as the immediate cause of death was either 
initially manifested while the veteran was on active duty in the 
military or for many years thereafter.  Moreover, there is no 
evidence, nor is it contended, that the aneurysm or CAD was 
incurred in or aggravated by service, or may be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312(b); Caluza v Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  Rather, as 
mentioned earlier, the basis of the appellant's argument is that 
the service-connected anxiety disorder contributed to 
the veteran's death because it exacerbated his heart disease and 
caused additional complications-which in turn led to the fatal 
rupture of the abdominal aortic aneurysm.

In February 1995, after being asked by the appellant to comment 
on whether the veteran's death was related to his service-
connected psychiatric disorder, L. K., D.O., who was his primary 
care physician at the VA outpatient clinic in Allentown, 
Pennsylvania, indicated that "aneurysms are not directly related 
to neurosis."  This communication was memorialized in a VA 
outpatient treatment entry dated February 6, 1995.  
Dr. Brandecker, however, who treated the veteran at Lehigh Valley 
Hospital during the days immediately preceding his death, 
commented in several statements submitted in support of the 
claim-in August 1995, August 1996, and September 1996-that, 
although it is difficult to draw a definite causal link between 
these two conditions, it is conceivable (potentially possible), 
and perhaps even plausible, that the veteran's service-connected 
anxiety neurosis may have contributed to his death 
by exacerbating or promoting the progression of his heart disease 
(CAD/ASHD) because these conditions have been shown to increase 
the rate of myocardial infarction and to contribute to 
cerebrovascular disease, which in turn may have contributed to 
the development of the aneurysm or perhaps, ultimately, the fatal 
rupture of it.  Dr. Brandecker also said that it is possible that 
the veteran's service-connected anxiety neurosis could have 
contributed to his death in another way-by adversely affecting 
(impairing) his judgment and, as a consequence, his ability to 
seek medical attention quickly and to accurately describe his 
symptoms.  Dr. Brandecker went on to note that, prior to giving 
his opinion, he reviewed the veteran's pertinent medical history 
(as discussed in records from 1955 and the 1970's), and that, 
although he cannot provide any definitive data or evidence to 
support his hypothesis, it still is possible that this may have 
occurred in this particular instance.

A VA physician who also was asked to give a medical opinion 
concerning the case, concluded in a September 1996 statement that 
there was no medical basis to support Dr. Brandecker's opinion 
for associating the fatal rupture of the aneurysm to the 
veteran's service-connected anxiety neurosis.  As support for his 
opinion, he indicated that he had reviewed the veteran's 
pertinent medical history, just as Dr. Brandecker did, and stated 
that it is well documented-both medically and surgically-that 
aneurysms are classified according to etiology (e.g., 
degenerative, inflammatory, mechanical, congenital, dissecting), 
shape, and location.  It was further indicated that 
arteriosclerotic aneurysms are true aneurysms, which is what the 
veteran had, and, to corroborate this, he attached two pages from 
Lange Surgical Diagnosis and Treatment, 10th Edition, Chapter 35.  
He also cited clinical findings in the medical evidence of 
record, including those noted by the surgeon, Dr. Welkie, who 
operated on the veteran's aneurysm at Lehigh Valley Hospital, and 
the absence of any mention whatsoever of the service-connected 
anxiety disorder on the official certificate of death.

In March 1997, Dr. L. K. from the VA outpatient clinic in 
Allentown, Pennsylvania, submitted another statement concerning 
the case.  She indicated that the veteran was treated 
continuously for his service-connected anxiety neurosis from the 
time he was in the military until his death.  She also pointed 
out that he had a history of arteriosclerosis dating back to the 
1970's, and that it had been acknowledged that anxiety and stress 
can contribute to the progression of arteriosclerosis.  She added 
that she was certain that, to some degree, his service-connected 
anxiety neurosis contributed to the development of his fatal 
aneurysm-thereby warranting a grant of service connection 
for the cause of his death.

As a means of resolving the conflicting medical opinions of 
record, for and against the claim, the Court-approved joint 
motion for remand directed that the Board obtain an opinion from 
an IME concerning the merits of the case.  The Board requested 
the IME opinion in May 2000 and, after summarizing the evidence 
and soliciting a review of the entire record on appeal, including 
the joint motion for remand, the Board posed the following 
questions:

i) What caused the veteran's death?

ii) Given the cause or causes of the 
veteran's death, did the service-
connected anxiety neurosis contribute 
substantially or materially to his death, 
or combine to cause his death, or aid or 
lend assistance to the production of 
death?

The IME submitted his opinion in July 2000, indicating that 
the rupture of the abdominal aortic aneurysm and the 
complications of that condition, including the required 
emergency surgery-caused the veteran's death.  The IME also 
pointed out that the appellant and her representative are not 
disputing this since they are alleging entitlement to service 
connection for the cause of the veteran's death-not on the 
premise that his service-connected anxiety disorder was the 
immediate cause of his death-but instead on the alternative 
theory that it contributed substantially and materially to 
his death.  However, the IME concluded that, given the 
current understanding of this disease process, the veteran's 
service-connected anxiety neurosis did not contribute 
substantially or materially to his death, nor combine to 
cause his death, nor aid or lend assistance to the production 
of death.  Prior to giving his professional expert opinion, 
the IME reviewed all of the pertinent medical and other 
evidence concerning the case-including the records of the 
terminal hospitalization, which he discussed in detail, 
noting the veteran's specific symptoms, both at the time of 
his admission to Lehigh Valley Hospital and during the days 
immediately preceding it, as well as the specific clinical 
findings that were made once examined, and the various other 
conditions that he had experienced in the past aside from the 
abdominal aortic aneurysm (namely, COPD with a history of 
cigarette use, the anxiety disorder, chronic headaches, 
peptic ulcer disease, stable angina, diabetes mellitus, and a 
transurethral resection of the prostate).  The IME also 
provided a comprehensive discussion of the rationale 
underlying all of his conclusions, while citing to several 
different sources of medical authority to substantiate each 
aspect of the opinion.  

The IME stated that none of four prominent, commonly 
consulted textbooks on cardiovascular disease mentioned 
anxiety neurosis or any related psychiatric or psychological 
condition as causing or contributing to the pathophysiology 
of abdominal aortic aneurysms, or their rupture.  The IME 
also stated that a search of literature using Medline and the 
keywords aortic aneurysm and anxiety in an expanded search 
for the years 1966 to the present resulted in no articles in 
medical journals on the subjects.

The IME commented further that, conditions which were 
mentioned as associated with aortic aneurysms in the 
literature were aging, atherosclerosis (promoted by smoking, 
hypertension, diabetes, hypercholesterolemia, heredity), 
infection, inflammation, trauma, congenital anomalies, medial 
degeneration (i.e., Marfan's, Ehlers-Danlos), and vasculitis 
(i.e., Takayasu's, Giant cell, ankylosing spondylitis).  The 
IME said that most authors agreed that aortic aneurysms arose 
as a consequence of multiple interacting factors, and that 
classically atherosclerosis was considered the most common 
underlying etiology of aortic aneurysm-and would likely be 
the designated etiology in the case under discussion.  

On the more general subject of whether psychosocial factors 
played a significant role in causing or worsening any form of 
cardiovascular disease, the IME said that the major textbooks 
that he consulted all agreed that there was no definitive or 
compelling evidence that such a relationship existed.  The 
IME also pointed out that CAD has been, by far, the 
predominant condition studied-with the most widely studied 
psychosocial factor being the type A personality (a person 
who is stressed, competitive, angered by environment).  The 
IME indicated that, while often quoted as associated with 
CAD, in two of the largest and best studies, there was no 
association between personality type and major coronary 
events shown.  The IME acknowledged that it is thought that 
acute emotional reactions can act as triggers of cardiac 
ischemia in patients who have already developed the disease 
by increasing sympathetic stimulation but, nevertheless, 
psychosocial factors are not listed as a definite or even 
likely risk factor for CAD in the major cardiac textbooks or 
journal articles.  

Lastly, in commenting on the opinions of Drs. Brandecker and 
L. K., the IME said that they both expressed commonly held 
beliefs among physicians and the lay public that stress or 
personality type contributes to the development of 
atherosclerosis in the coronary arteries.  But that solid 
scientific literature did not support this view.  And as 
further evidence of this, the IME pointed out that, as best 
as can be discerned from the records presented, there was no 
diagnostic evidence for CAD, and at any rate it does not 
appear that the veteran was experiencing symptoms or signs of 
myocardial ischemia at his final presentation to the hospital 
or during his hospital stay or around his death.  The IME 
reiterated that there was no literature concerning aortic 
aneurysms and psychosocial traits that could be found; that 
abdominal aortic aneurysms are fairly common in elderly men; 
that predicting rupture of an abdominal aortic aneurysm 
is difficult; that a combination of aortic wall stretch, 
hemodynamics, and inflammation probably contribute to this 
pathologic and often fatal state; and that chronic anxiety 
neurosis would not likely play a role in this pathophysiology 
as it is currently understood.

The Board finds that the medical opinions against the claim 
are more probative of the material issues in this particular 
case than the contrary medical opinions which support the 
claim of service connection.  See Wray v. Brown, 7 Vet. App. 
488 (1995).  The IME cited extensively to specific medical 
authority as support for the conclusions, whereas those who 
found a possible relationship did not cite to any such 
medical authority.  And that was despite both physicians 
being given ample opportunity by the RO to do so.  The RO 
requested this type of corroborating evidence (e.g., in the 
form of a medical treatise, etc.) in an August 1996 letter, 
and later requested this type of supporting evidence in an 
April 1997 letter.  However, neither doctor who filed 
opinions favorable to the claim submitted or otherwise 
identified the existence of any such medical authority to 
support their opinions; instead, they only made bare, 
unsubstantiated conclusory statements.  And even then, Dr. 
Brandecker, himself, largely couched his opinion in equivocal 
language indicating that there still was some degree of 
uncertainty on his part, and he also openly acknowledged that 
he was unable to provide any definitive data or evidence at 
all to support his hypothesis-although he still believed 
that it was potentially possible that a relationship existed 
between anxiety and the fatal process.

The same was true of the medical opinion of Dr. L. K.  
Although she was a bit more definite in her assertions, she 
also did not provide or cite to any medical authority to 
support her position of a link between the veteran's service-
connected anxiety neurosis and his death from the ruptured 
abdominal aortic aneurysm-even by way of his heart disease.  
And according to a December 1997 conference report in the 
claims folder, Dr. L. K. did not respond to the RO's April 
1997 letter requesting a medically substantiated basis 
to support her opinion.  Also, although both Dr. Brandecker 
and Dr. L. K. indicated that the service-connected anxiety 
neurosis "contributed" to the veteran's death from the 
development of the fatal abdominal aortic aneurysm, neither 
specified the degree of such contribution (i.e., whether it 
was substantial or material, etc.)-only very generically 
that the service-connected anxiety contributed "in some 
way" or "to some degree."  More is required to warrant 
service connection-particularly where, as here, there was no 
mention whatsoever of the service-connected anxiety disorder 
on the official certificate of death, which Dr. Brandecker 
signed himself as the veteran's primary treating physician.  
See 38 C.F.R. § 3.312(c).  Consequently, since the 
countervailing medical opinions do not suffer from these 
important evidentiary shortcomings, and were prepared with 
consideration of the contrary opinions of Drs. Brandecker and 
L. K., the opinions against the claim are deserving of more 
evidentiary weight.

In deciding whether the veteran's death was related to his 
service-connected psychiatric disorder-and specifically his 
anxiety-it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, to accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That 
responsibility is particularly difficult when, as here, 
medical opinions diverge. At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, 
for the reasons discussed above, the Board believes there are 
strong and legitimate reasons for favoring the opinion of the 
IME over those of Drs. Brandecker and L. K.

With further regard to the medical evidence for and against 
the claim, the Board emphasizes that an opinion by a medical 
professional is not altogether dispositive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence and has held 
that medical opinions, such as those from Drs. Brandecker and 
L. K., which are based on speculation, without supporting 
clinical data or other rationale, do not provide the required 
degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Furthermore, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Also, a medical 
opinion that is based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In sum, the weight to be accorded the evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  And it is in this 
critical respect that the opinions against the appellant's 
claim outweigh those of Drs. Brandecker and L. K.-so much so 
that the evidence, as a whole, is not approximately balanced 
for and against the claim.  Thus, because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In reaching this conclusion, the Board also has considered 
that the March 1980 VA examination report might be considered 
as evidence favorable to the claim.  However, the March 1980 
neuropsychological examiner only questioned whether the 
veteran's "chest pains" could have some emotional basis, 
and did not specifically address aneurysms, CAD, ASHD, or 
other vascular disease.  Thus, the March 1980 report is of no 
probative value as to the cause of the veteran's death.

Although the appellant contends that service connection for 
the cause of the veteran's death is warranted, as a lay 
person, she is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Also, although she requested in a 
statement that she submitted to the Board in September 2000, 
through her representative, that the IME be given another 
opportunity to review the case, the evidence that she cited 
as a basis for such additional review is none other than that 
which the IME already considered prior to rendering his July 
2000 opinion.  Consequently, there is no basis for requesting 
that he review the case again.  38 C.F.R. § 20.1304.

VCAA

As noted in the Introduction, the VCAA was enacted during the 
pendency of the appellant's appeal of the October 2000 Board 
decision.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Also as noted in the Introduction, the October 2000 Board 
decision was vacated and the case remanded by the Court for 
consideration of the application of the VCAA in the first 
instance.  In particular, the notification requirements and 
development procedures, contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107), were to be considered. 

VA has recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45620-32. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if their application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding information 
required, such as proof of service, type of benefit sought, 
or status of the appellant, to complete the application.  

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the appellant was notified in April 1995 of 
what evidence was needed to substantiate her claim.  The 
April 1995 rating decision was included in the notice and 
provided a further discussion of the evidence necessary to 
substantiate the claim.  In July 1995 the appellant was 
provided further notification regarding possible claims for 
accrued benefits and death pension benefits.  She was advised 
to submit the evidence within 60 days but not more than one 
year after the notice.  In July 1995, the RO again notified 
the appellant that her claim for DIC benefits was denied and 
the evidence considered in that decision.  In September 1995, 
the RO informed the appellant of receipt of the August 1995 
statement from Dr. Brandecker.  The appellant was requested 
to provide the hospital records from Lehigh Valley Hospital.  
She was also informed that if she required assistance, she 
could complete a release form so that the RO could attempt to 
obtain the records.  She was advised to submit the evidence 
within 60 days if possible or within one year to ensure 
payment based on the pending claim.  The RO also wrote to 
Lehigh Valley Hospital in September 1995, requesting medical 
records pertaining to the veteran's last period of 
hospitalization in January 1995.  The RO cited to a release, 
executed by the appellant, that authorized release of the 
records to the RO.  The requested records were submitted by 
the appellant's representative in October 1995, and received 
from the hospital in November 1995.

The RO again denied the appellant's claim in October 1995.  
The rating decision reviewed all of the evidence of record, 
including the recently added statement from Dr. Brandecker 
and the hospital records.  The October 1995 notification to 
the appellant included a copy of the rating decision and its 
discussion of the evidence.  The appellant then submitted a 
copy of the October 1995 notice to the RO with handwritten 
comments, disputing the rating decision.

The appellant was provided a statement of the case (SOC) in 
January 1996 which addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the 
appellant that she had not submitted sufficient evidence to 
establish that the veteran's service-connected disability 
caused, or materially contributed to his cause of death.

The appellant testified on her behalf at a hearing at the RO.  
The issue involved, service connection for the veteran's 
cause of death, was identified at the outset.  The appellant 
was afforded the opportunity to present evidence as to why 
she believed the veteran's service-connected disability 
caused or materially contributed to his death.  No 
outstanding medical evidence was identified.

In August 1996 the RO requested that Dr. Brandecker provide a 
basis for his medical opinion.  The appellant was informed of 
this request.  Dr. Brandecker provided two replies in 
response to the RO's solicitation of information/evidence.

Dr. L. K. provided her opinion in March 1997.  The RO wrote 
to her in April 1997 and requested that she provide 
additional information or evidence to support her opinion.  
The appellant's representative was provided a copy of the 
request.  Dr. L. K. failed to respond to the RO's letter.  
The April 1998 supplemental statement of the case (SSOC) 
addressed the evidence of record and confirmed the denial of 
the claim.  The appellant was also advised that Dr. L. K. did 
not respond to the request for additional information.

The Board denied the appellant's claim in May 1998.  The 
decision reviewed all of the evidence of record, including 
the opinions from Dr. Brandecker and Dr. L. K., as well as 
that of the VA physician.  The decision found the VA 
physician's opinion to be more probative in denying the 
claim.

The appellant appealed the Board decision.  A joint motion 
for remand was submitted to the Court to vacate the Board 
decision and remand the claim for further development, 
specifically an IME.  The joint motion reflected a clear 
understanding of the status of the case and that evidence was 
necessary to establish that the veteran's service-connected 
disability caused, or materially contributed to his death.  
The Court granted the motion and directed than an IME be 
obtained.

Upon remand, the Board notified the appellant and her 
attorney of the Court's action and provided an opportunity to 
submit additional argument or evidence.  The attorney asked 
that the IME be obtained.  The Board solicited an IME in 
keeping with the directions from the Court.  The appellant 
and her attorney were apprised of this action in May 2000.  
The IME was received in July 2000 and the appellant and her 
attorney were provided a copy of the IME and offered the 
opportunity to provide any additional argument or evidence.  
The appellant's attorney responded in September 2000 with 
additional comments from the appellant.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  She has been 
provided assistance in obtaining the evidence.  An IME was 
obtained as a direct result of her understanding of the 
requirements to substantiate her claim.  Unfortunately for 
the appellant, the IME was not supportive of her contentions.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and newly promulgated 38 C.F.R. 
§ 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the appellant.  The hospital records for the 
veteran's last period of hospitalization have been obtained.  
The VA treatment records for a number of years have been 
obtained and associated with the claims folder.  Opinions 
from Dr. Brandecker and Dr. L. K. have been obtained and 
associated with the claims folder.  Requests for supporting 
information have been made to both doctors.  At the Court's 
direction an IME was obtained and the appellant provided an 
opportunity to review and submit additional evidence or 
argument.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The appellant has 
not alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any such 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty to assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the appellant by 
the Board's decision to not remand the case to the RO.  
However, as indicated in the above discussion, the appellant 
has been afforded the rights and notices required under the 
VCAA and the newly promulgated duty to assist regulations.  
This is a unique case that has seen extensive development as 
well as two appeals to the Court.  The evidence has been 
developed and weighed.  Unfortunately, the Board has not 
found the evidence to support the appellant's claim.  
Accordingly, for the reasons stated above in the analysis of 
the application of the VCAA and the recently published duty 
to assist regulations, the Board concludes that the appellant 
would not be prejudiced by the Board's actions in this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

